HAROLD SIMMONS, CHAIRMAN OF THE BOARD, ANNOUNCES A 400, DALLAS, TEXAS September 22, 2011 Harold C. Simmons, the Chairman of the Board of Titanium Metals Corporation (“TIMET”) (NYSE:TIE), announced that TIMET purchased 400,000 shares of its common stock today at an average price of $14.939 per share (exclusive of commissions). TIMET, headquartered in Dallas, Texas, is a leading worldwide producer of titanium metal products. Information on TIMET is available on its website at www.timet.com. ·····
